United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1146
                        ___________________________

                                    Greg Holaway

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                    Stratasys, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: October 8, 2014
                              Filed: November 6, 2014
                                   ____________

Before RILEY, Chief Judge, WOLLMAN and BYE, Circuit Judges.
                             ____________

BYE, Circuit Judge.

       Greg Holaway brought this Fair Labor Standards Act ("FLSA") case against
his former employer Stratasys, Inc. ("Stratasys"). The district court1 found Holaway



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
failed to put forth any evidence of unpaid overtime and granted summary judgment
to Stratasys. Holaway now appeals. We affirm.

                                           I

       Holaway was employed as a Field Service Engineer ("FSE") for Stratasys from
2006 until 2012. At the time of Holaway's employment, Stratasys categorized FSEs
as exempt from the provisions of the FLSA requiring certain employees be paid
overtime wages for working more than forty hours a week. 29 U.S.C. § 207(a). As
an FSE, Holaway installed and serviced three-dimensional printers manufactured and
distributed by Stratasys. Holaway worked independently out of his home and was on
duty during the work week waiting for assignments. When a client requested
installation or servicing, a supervisor would inform Holaway and Holaway would
thereafter travel to a client's location and install or service a printer. As a salaried
employee, Holaway did not receive overtime if he worked over forty hours in any
given week.

       On February 8, 2012, Holaway sent an email to other FSEs complaining
Stratasys was expecting the FSEs to work "45/50/55/60" hour weeks without
overtime. Appellant App. 3. Thereafter, Stratasys terminated Holaway for violating
Stratasys's online protocol.

       On April 24, 2012, Holaway commenced this lawsuit in the United States
District Court for the District of Minnesota, alleging Stratasys was in violation of the
FLSA. In an August 2012 deposition, Holaway testified there was variance in his
day-to-day and week-to-week schedule. Appellant App. 134. Specifically, regarding
work done before 8 a.m. on a weekly basis, Holaway testified he typically worked
two to three hours doing preparation work, id. at 137, and he typically spent three to
four hours traveling to locations, id. at 138. Regarding work performed after 5 p.m.
on a weekly basis, Holaway testified he typically spent four to five hours driving to

                                          -2-
a client's site or hotel, id. at 141, three to four hours at a client's site, id., three to four
hours writing expense reports, id. at 143, and one to two hours arranging travel time,
id. at 145. Holaway also testified he typically worked two to three hours each
weekend on administrative work. Id. Finally, Holaway testified he typically worked
sixty-two to seventy hours a week. Id. In a March 2013 deposition, Holaway
testified, basing his estimate on "what [he] did on a day-to-day basis on a weekly
basis and fill[ing] in the hours," he worked an average of sixty to seventy hours a
week for the duration of his employment. Id. at 10. In a July 2013 deposition,
Holaway testified, based on "mainly just recollections of [his] daily activities," he
typically worked sixty hours per week. Id. at 153.

       Holaway seeks damages based on his approximation he worked 60 hours per
week every week of his employment. Following discovery, Stratasys moved for
summary judgment, which the district court granted after finding Holaway failed to
put forth evidence sufficient to show Holaway worked more than forty hours a week.
Holaway now appeals.

                                               II

      "We review a district court's decision to grant a motion for summary judgment
de novo, applying the same standards for summary judgment as the district court."
Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011).
Summary judgment is appropriate "if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law." Fed. R. Civ. P. 56(a). In considering summary judgment motions, "[t]he
burden of demonstrating there are no genuine issues of material fact rests on the
moving party, and we review the evidence and the inferences which reasonably may
be drawn from the evidence in the light most favorable to the nonmoving party.
Davis v. Jefferson Hosp. Ass'n, 685 F.3d 675, 680 (8th Cir. 2012) (internal quotation
marks and citation omitted). The non-moving party must substantiate his allegations

                                              -3-
by "sufficient probative evidence [that] would permit a finding in [his] favor on more
than mere speculation, conjecture, or fantasy." Mann v. Yarnell, 497 F.3d 822, 825
(8th Cir. 2007) (alteration in original) (quotation marks and citation omitted).
"Where the record taken as a whole could not lead a rational trier of fact to find for
the nonmoving party, there is no genuine issue for trial." Torgerson v. City of
Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quotation marks and
citation omitted).

      The parties contest whether Holaway was properly classified as an exempt
employee. We need not determine whether Holaway was improperly classified as
exempt because, even assuming Holaway's employment was subject to the overtime
requirements of the FLSA, Holaway has failed to put forth evidence sufficient to
demonstrate he ever worked for more than forty hours per week.

       For non-exempt employees, the FLSA prohibits the employment of any person
"for a workweek longer than forty hours unless such employee receives compensation
for his employment in excess of the hours above specified at a rate not less than one
and one-half times the regular rate at which he is employed." 29 U.S.C. § 207(a)(1).
An employee who sues for unpaid overtime "has the burden of proving that he
performed work for which he was not properly compensated." Anderson v. Mt.
Clemens Pottery Co., 328 U.S. 680, 686-87 (1946), superseded by statute on other
grounds; see also Fast v. Applebee's Int'l, Inc., 638 F.3d 872, 881 (8th Cir. 2011). For
employees subject to the overtime limits of the FLSA, employers are required to keep
records of wages and hours. 29 U.S.C. § 211(c). If an employer has failed to keep
records, employees are not denied recovery under the FLSA simply because they
cannot prove the precise extent of their uncompensated work. Dole v. Tony & Susan
Alamo Found., 915 F.2d 349, 351 (8th Cir. 1990). Rather, "employees are to be
awarded compensation based on the most accurate basis possible." Id. Under this
relaxed standard of proof, "once the employee has shown work performed for which
the employee was not compensated, and 'sufficient evidence to show the amount and

                                          -4-
extent of that work as a matter of just and reasonable inference,' the burden then shifts
to the employer to produce evidence to dispute the reasonableness of the inference."
Carmody v. Kansas City Bd. of Police Comm'rs, 713 F.3d 401, 406 (8th Cir. 2013)
(quoting Anderson, 328 U.S. at 687-88).

       Because Stratasys classified Holaway as exempt from the overtime
requirements of the FLSA, Stratasys did not keep precise records regarding the hours
worked by Holaway. Because his employer did not keep records, Holaway need not
put forth "the precise extent of uncompensated work." Carmody, 713 F.3d at 406.
However, Holaway has failed to meet even the relaxed evidentiary standard because
he failed to put forward any evidence of the amount and extent of his work in excess
of forty hours a week for any week worked for Stratasys, let alone evidence of excess
hours worked every week of his employment. Holaway has, instead, put forth
contradictory and bare assertions of his overtime hours worked. At various times,
Holaway has estimated his work hours as between forty-five and seventy hours a
week, yet has failed to specifically account for the hours worked. In fact, Holaway
failed to put forth any evidence regarding specific weeks where he worked beyond
forty hours. Holaway has also failed to provide a meaningful explanation of how he
arrived at his final estimate of sixty hours a week, every week, of his employment.
Holaway provided only vague testimony and failed to reference specific days and
hours worked. This failure includes a failure by Holaway to check his hours worked
against any business records kept by Stratasys. In his calculations regarding his
typical hours worked, Holaway also failed to take into account any paid holidays, any
paid vacation, or any days he was on duty at home yet never was called out to install
or service a printer.

      Even taking the evidence in the light most favorable to Holaway, the evidence
is inconsistent and provides no details which would allow a jury to determine
Holaway worked beyond forty hours in any specific week of his employment.
Therefore, Holaway has failed to come forward with "sufficient evidence to show the

                                          -5-
amount and extent of [overtime] work" which would allow a fact-finder to find
overtime hours "as a matter of just and reasonable inference." Anderson, 328 U.S.
at 687-88 (emphasis added).

                                       III

      Accordingly, we affirm the judgment.
                     ______________________________




                                       -6-